Citation Nr: 0620189	
Decision Date: 07/12/06    Archive Date: 07/21/06

DOCKET NO.  05-12 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss first 
manifested many years after service and is not related to his 
service or to any aspect thereof.

2.  The veteran's bilateral tinnitus first manifested many 
years after service and is not related to his service or to 
any aspect thereof.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.308, 3.309, 3.385 (2005).

2.  Bilateral tinnitus was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1131, 112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
when the thresholds for at least three of these frequencies 
are 26 decibels; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2005).

The veteran contends that he is entitled to service 
connection for bilateral hearing loss and tinnitus as a 
result of noise exposure during combat.  These claims will be 
examined in turn.

A.  Hearing Loss

The veteran's service medical records are negative for 
complaints or demonstration of hearing loss.  On examination 
prior to separation from service in November 1945, 
examination of the ears revealed no abnormalities.

Current medical evidence shows that the veteran now suffers 
from a bilateral hearing loss disability that comports with 
the numerical requirements of 38 C.F.R. § 3.385.  However, 
there is no competent medical evidence that the current 
hearing loss disability is due to the veteran's active 
service.  Indeed, June 2004 and October 2004 reports of VA 
audiometric examination do not relate his current hearing 
loss to his active service.  Rather, both examiners found 
that the veteran's sensorineural hearing loss was not likely 
due to military noise exposure as his hearing loss did not 
exceed age norms for the veteran's age group.  His 
sensorineural hearing loss was more likely due to presbycusis 
and other medical conditions.

The veteran submitted statements in support of his claim 
indicating that his hearing loss is related to noise exposure 
during combat.  However, the first corroborating evidence of 
such hearing loss is from very recently, which is many, many 
years after separation from active service.  To the extent 
that the veteran ascribes his current hearing loss to 
artillery fire he was exposed to in his duties in service, 
his opinion is not probative.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (layperson is generally not 
competent to opine on matter requiring knowledge of medical 
principles).

In sum, the weight of the credible evidence demonstrates that 
the veteran's current bilateral hearing loss disability first 
manifested many years after service and is not related to his 
active service or any incident therein.  As the preponderance 
of the evidence is against the veteran's claim for service 
connection for hearing loss, the "benefit of the doubt" rule 
does not apply, and the claim must be denied. See 38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Tinnitus

Service medical records in this case are negative for 
complaints of tinnitus.  The Board therefore finds that the 
weight of the evidence demonstrates that chronicity in 
service is not established in this case.  38 C.F.R. § 
3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current tinnitus condition.  38 C.F.R. § 3.303(b).  In a June 
2004 VA examination, the veteran reported that he had 
experienced bilateral tinnitus since he was in service.  He 
described it as a ringing and roaring sound that was always 
present.  He additionally reported that he had not sought 
treatment for hearing loss until four years prior to the date 
of examination.  It does not appear that he complained of or 
sought treatment for tinnitus until the June 2004 
examination.  The examiner concluded that because the 
severity of the veteran's hearing loss was better than would 
be expected when compared to age-related norms, it was 
unlikely that his bilateral tinnitus was related to in-
service noise exposure.

While the veteran stated that he first experienced tinnitus 
in service, the available evidence indicates that the veteran 
did not complain of tinnitus until June 2004, approximately 
59 years after his separation from service.  In view of the 
lengthy period without treatment, there is no evidence of a 
continuity of symptomatology, and this weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, there is no evidence establishing a 
direct medical nexus between military service and the 
veteran's current tinnitus condition.  Indeed, the VA 
examiner opined in June 2004 that the veteran's tinnitus was 
likely unrelated to the veteran's noise exposure in service.  
The Board finds this opinion to be the most probative as to 
whether tinnitus was incurred in the veteran's service as it 
was provided by a medical professional who examined the 
veteran.

The veteran contends that his current tinnitus condition is 
related to his active service.  However, as a layman, he has 
no competence to give a medical opinion, diagnosis, or 
etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  While he can describe symptoms (including 
worsening of symptoms) that he experiences, he lacks the 
medical competence to relate those symptoms to a particular 
circumstance, such as any in-service exposure to noise.  The 
Board has similarly considered the veteran's wife's 
statements regarding the veteran's tinnitus.  However, as a 
layperson without ostensible medical expertise, the veteran's 
wife is not competent to provide a diagnosis or opine on a 
matter requiring knowledge of medical principles.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  

In the present case, the weight of the medical evidence 
indicates that the veteran's tinnitus condition began many 
years after service and was not caused by any incident of 
service.  The condition was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2004 and September 
2004; and a rating decision in June 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the March 2005 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.




____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


